Exhibit 99.1 FOR IMMEDIATE RELEASE NewStar Authorizes New Share Repurchase Program Follows repurchase of common stock totaling more than $40 million in 2016 Boston, MA, December 9, 2016 - NewStar Financial Inc. (Nasdaq:NEWS), a specialized commercial finance company, announced today that its Board of Directors has authorized the repurchase of up to $30 million of the company’s common stock from time to time on the open market or in privately negotiated transactions.The timing and amount of any shares repurchased will be determined by the company's management based on its evaluation of market conditions and other factors. The new repurchase program will commence immediately following the expiry of the company’s current program on December 31, 2016 and will expire on December 31, 2017 unless extended by the Board of Directors.It may be suspended or discontinued at any time. The company may also establish from time to time 10b5-1 trading plans that will provide flexibility as it buys back its shares.
